ALD-028                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2329
                                       ___________

                                    ASIA JOHNSON,
                                              Appellant

                                             v.

                                CLIFFORD HARRIS
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-00610)
                      District Judge: Honorable Nora Barry Fischer
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect, or
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 8, 2018

                Before: MCKEE, SHWARTZ, and BIBAS, Circuit Judges

                            (Opinion filed: February 7, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se Appellant Asia Johnson appeals from the District Court’s order dismissing

her complaint. For the reasons detailed below, we will summarily affirm.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       In the District Court, Johnson sought to file an in forma pauperis (“ifp”) complaint

naming Clifford Harris – a musician who goes by the name of T.I. – as a defendant.

Although her complaint is difficult to decipher, Johnson appears to allege that Harris

stole her copyrighted music from her and harassed her. Additionally, she mentioned that

Andrew Irvin – who is not a party in this case – faked his death, and that local music

groups put a “gun beam” in her mouth. As relief, Johnson requested an end to Harris’s

offenses. In an order entered on the docket on May 11, 2018, the District Court granted

Johnson’s ifp motion, and then sua sponte dismissed the complaint as frivolous and for

failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. §

1915(e)(2)(B). Johnson filed a notice of appeal on June 14, 2018.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. 1 We exercise plenary review

over dismissals under § 1915(e). See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). We may summarily affirm the District Court’s ruling if there is no substantial

question presented on appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.



                                            III.

1
 Although filed more than 30 days after the entry of the District Court’s order on the
docket, Johnson’s notice of appeal was timely filed. Because the District Court’s order
did not satisfy Federal Rule of Civil Procedure 58(a)’s separate document requirement,
Johnson had 180 days in which to file her notice of appeal. See LeBoon v. Lancaster
Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 223-24 (3d Cir. 2007).
                                             2
       The District Court did not err in dismissing Johnson’s complaint. Johnson’s short

complaint included allegations that strained plausibility. See Neitzke v. Williams, 490
U.S. 319, 325 (1989) (explaining that an action can be frivolous for either legal or factual

reasons). Furthermore, even if another person faked his own death or others put a gun

beam in Johnson’s mouth, it is unclear how the defendant in this case, Harris, is

responsible or legally liable for those actions. To the extent Johnson presented some sort

of claim for copyright infringement, her conclusory allegations against Harris failed to

state a claim upon which relief can be granted. See Dun & Bradstreet Software Servs. v.

Grace Consulting, Inc., 307 F.3d 197, 206 (3d Cir. 2002) (To establish a claim of

copyright infringement, “a plaintiff must establish: (1) ownership of a valid copyright;

and (2) unauthorized copying of original elements of the plaintiff’s work.”). Even

construing Johnson’s pro se complaint liberally and in a light most favorable to her, see,

e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), it is difficult to discern a

cause of action. Also, to the extent that Johnson was seeking to raise any state law claim,

we agree with the District Court that there is no apparent independent basis for

jurisdiction.

       Lastly, the District Court did not err in not allowing Johnson to amend her

complaint because amendment would have been futile. See Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Accordingly, for the reasons given, we will summarily affirm the judgment of the

District Court.
                                              3